Exhibit 10.4

SECOND AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is made as of
the 13th day of November, 2014 (the “Effective Date”), by and between MLRP 1319
MARQUETTE LLC, a Delaware limited liability company (“Landlord”), and NANOPHASE
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord’s predecessor-in-interest, CP FINANCING TRUST, a Maryland real
estate financing trust, and Tenant entered into that certain Industrial Building
Lease dated June 15, 2000 (the “Original Lease”) as amended by that certain
Lease Amendment dated October 1, 2005 (“First Amendment”), by and between Tenant
and Landlord’s predecessor-in-interest, CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust, with respect to that certain Premises (defined in
the Lease) at the address commonly known as 1319 Marquette, Romeoville, Illinois
(the Original Lease and First Amendment shall be collectively referred to
hereinafter as the “Lease”);

B. The Lease is scheduled to expire on December 31, 2015; and

C. Landlord and Tenant desire to extend the term of the Lease and amend certain
other provisions of the Lease, subject to the terms, covenants and conditions of
this Second Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby amend
the Lease in the following respects only:

1. Lease in Full Force and Effect; Definitions. Except as herein modified or
amended, the provisions, conditions, and terms of the Lease shall remain
unchanged and in full force and effect and are hereby ratified and confirmed by
the parties hereto. Capitalized terms used in this Second Amendment shall have
the same definitions as set forth in the Lease to the extent such capitalized
terms are defined therein and are not redefined in this Second Amendment. All
references to the terms “Lease”, “the Lease” or “this Lease” provided in the
Lease shall refer to the Lease, as amended herein, unless the context dictates
otherwise.

2. Extension of Term. The Term of the Lease is hereby extended from its current
expiration date for a period of forty-eight (48) months (the “Second Extension
Term”), commencing on January 1, 2016 (the “Rent Commencement Date”) and ending
on December 31, 2019. All references in the Lease to the “term” or “Term” shall
include the Second Extension Term.

3. Rent Following Rent Commencement Date. Notwithstanding anything in the Lease
to the contrary, beginning on the Rent Commencement Date, Tenant shall pay Base
Rent for the Premises in the same manner required by the Lease in the following
amounts:

 

Period

   Annual Base Rent      Monthly Base Rent  

1/1/16 to 12/31/16

   $ 305,331.60       $ 25,444.30   

1/1/17 to 12/31/17

   $ 312,964.89       $ 26,080.41   

1/1/18 to 12/31/18

   $ 320,789.01       $ 26,732.42   

1/1/19 to 12/31/19

   $ 328,808.74       $ 27,400.73   

 

1



--------------------------------------------------------------------------------

Tenant shall continue to pay Additional Rent and all other amounts due to
Landlord, as required under the Lease.

4. Landlord’s Work. Prior to the Rent Commencement Date, Landlord shall perform
the work set forth on Exhibit A, attached hereto and made a part hereof, to the
parking lot serving the Premises (the “Landlord’s Work”). Landlord shall be
solely responsible for the cost and expense of Landlord’s Work. Tenant
acknowledges that Landlord’s Work may impact Tenant’s use and operations at the
Premises and that Tenant will reasonably cooperate with Landlord and its
contractors in order to allow for the completion of Landlord’s Work. Landlord
shall not be liable for any inconvenience, annoyance, disturbance or other
damage to Tenant by reason of the performance of such work or on account of
bringing materials, supplies and equipment into, onto or through the property
during the course thereof and the obligations of Tenant under this Lease shall
not thereby be affected; provided, however, that Landlord shall use commercially
reasonable efforts to prevent Landlord’s Work from interfering with Tenant’s use
and operations at the Premises.

5. Extension Option.

(a) Subject to Subsections (b), (c), and (d) below, Tenant shall have the option
(the “Extension Option”) to extend the Term for the entire Premises for one
(1) period of five (5) years (the “Third Extension Term”). The Third Extension
Term shall be upon the same terms contained in the Lease, excluding the
provisions of this Section and Section 4 of this Second Amendment; and any
reference in the Lease to the “Term” of the Lease shall be deemed to include the
Third Extension Term and apply thereto, unless it is expressly provided
otherwise. Tenant shall have no additional extension options.

(b) The Base Rent during the first year of the Third Extension Term shall be at
90% of the Market Rate (defined herein) for such space commencing on the first
day of the Third Extension Term. The Base Rent during each year, other than the
first year, of the Third Extension Term shall be subject to 2.5% annual
increases during the Third Extension Term in the same manner as such Base Rent
was increased during the initial Term. “Market Rate” shall mean the then
prevailing market negotiated rate for a comparable term commencing on the first
day of the Third Extension Term for tenants of comparable size and
creditworthiness for space comparable to the Premises in comparable buildings
within a ten (10) mile radius of the Premises, as reasonably determined by
Landlord.

(c) To exercise the Extension Option, Tenant must deliver an initial non-binding
notice to Landlord not less than nine (9) months prior to the expiration of the
then current Term. If Tenant provides Landlord with its non-binding notice of
exercise of its Extension Option, then at some point within thirty (30) days of
such notice, Landlord shall calculate and inform Tenant of the Base Rent for the
Premises. Such calculation shall be final and shall not be recalculated at the
actual commencement of the Third Extension Term, if any. Tenant shall, within
fifteen (15) days after receiving Landlord’s calculation of Base Rent, either
accept Landlord’s proposed Base Rent and give Landlord final binding notice of
its intent to exercise the Extension Option, or object to Landlord’s proposed
Base Rent. If Tenant fails to give either its initial non-binding notice or its
final binding notice of objection timely, Tenant will be deemed to have waived
the Extension Option. If Tenant objects to Landlord’s proposed Base Rent,
Landlord and Tenant shall use diligent efforts to negotiate a mutually agreeable
rate of Base Rent. If Landlord and Tenant are unable to reach agreement within
twenty (20) days after the Landlord’s receipt of Tenant’s notice of objection,
then Tenant shall have the option, by written notice to Landlord within seven
(7) days after such 20-day period, to either (x) revoke its exercise of the
Extension Option, or (y) to submit the calculation of Base Rent to binding
appraisal as provided in subsections (i)-(iv) below. If Tenant fails to timely
respond during such 7-day period, Tenant will be deemed to have waived the
Extension Option.

 

2



--------------------------------------------------------------------------------

(i) If the Base Rent calculation is submitted to appraisal, then within seven
(7) days after the expiration of the 7-day period referenced above, Landlord and
Tenant shall each simultaneously submit to the other in a sealed envelope its
good faith estimate of the Market Rate. If the higher of such estimates is less
than five percent (5%) more than the lower estimate, then the Market Rate shall
be the average of the two and appraisal shall not be necessary. Otherwise, the
dispute shall be resolved by appraisal in accordance with (2) below.

(ii) Within seven (7) days after the exchange of estimates, the parties shall
select as an appraiser an independent Illinois licensed real estate broker with
at least ten (10) years of experience in leasing industrial/warehouse buildings
in the greater Chicago metropolitan area (a “Qualified Broker”). If the parties
cannot agree on a Qualified Broker within such seven (7) day period, then within
seven (7) days thereafter, each party shall appoint a Qualified Broker, then
within ten (10) days after the expiration of said second seven (7) day period
referred to in this subsection (2), the two appointed Qualified Brokers shall
select a third Qualified Broker and the third Qualified Broker shall be the sole
appraiser. If one party shall fail to select a Qualified Broker within said
second seven (7) day period, then the Qualified Broker chosen by the other party
shall be the sole appraiser.

(iii) Within twenty one (21) days after submission of the matter to the
appraisal, the appraiser shall determine the Base Rent by choosing whichever of
the estimates of the Market Rate submitted by Landlord and Tenant the appraiser
determines to be more accurate. The appraiser shall notify Landlord and Tenant
of its decision, which shall be final and binding. If the appraiser believes
that expert advice would materially assist him, the appraiser may retain one or
more qualified persons to provide expert advice. The fees of the appraiser and
the expenses of the appraisal proceeding, including the fees of any experts
retained, shall be paid by the party whose estimate is not selected. Each party
shall pay the fees of its respective counsel and the fees of any experts
retained.

(iv) Tenant shall have the option, by written notice to Landlord within seven
(7) days after Tenant’s receipt of the appraiser’s notice of decision, to either
(x) revoke its exercise of the Extension Option, or (y) give Landlord final
binding notice of its intent to exercise the Extension Option. If Tenant fails
to timely respond during such 7-day period, Tenant will be deemed to have waived
the Extension Option.

(d) Tenant may exercise the Extension Option, and the exercise thereof shall be
effective, only if at the time of Tenant’s exercise of the Extension Option the
Lease is in full force and effect and there has been no Tenant Event of Default
and inasmuch as the option is intended only for the benefit of the Tenant named
in the Lease, the entire Premises are occupied by the original Tenant named
therein, and the Tenant has neither assigned the Lease or sublet any portion of
the Premises. Without limitation of the foregoing, no sublessee or assignee
shall be entitled to exercise any right or option hereunder, and no exercise of
any right or option hereunder by the original Tenant named herein shall be
effective in the event that Tenant assigns the Lease or subleases all or any
part of the Premises.

6. Other Amendments. Tenant shall have no options to renew or extend the Lease,
or expand or Purchase the Premises, other than as provided in this Second
Amendment. Sections 5, 6 and 7 of the First Amendment are hereby deleted and are
null, void and of no further force and effect. The parties hereby acknowledge
that Section 8 of the First Amendment incorrectly referenced certain Lease
provisions. Accordingly, Articles XXVII and XXVIII of the Lease are hereby
reinstated and made a part of the Lease. Articles XXXVI, XXXVII, and XXXVIII of
the Lease are hereby deleted and are null, void and of no further force and
effect.

7. Condition of Premises. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT OTHER THAN
AS PROVIDED IN THIS SECOND AMENDMENT AND IN SECTIONS

 

3



--------------------------------------------------------------------------------

8.5 AND 11.1 OF THE LEASE, NO PROMISES OF LANDLORD TO ALTER, REMODEL, IMPROVE,
REPAIR, DECORATE OR CLEAN THE PREMISES OR ANY PART THEREOF HAVE BEEN MADE, AND
NO REPRESENTATIONS RESPECTING THE CONDITION OF THE PREMISES HAVE BEEN MADE TO
TENANT BY OR ON BEHALF OF LANDLORD, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS OR HABITABILITY, AND TENANT, AS OF THE DATE HEREOF,
CONTINUES TO ACCEPT THE PREMISES IN ITS “AS-IS,” “WHERE-IS” CONDITION FOR THE
BALANCE OF THE TERM, THE SECOND EXTENSION TERM AND THE THIRD EXTENSION TERM.

8. Brokers. Tenant represents that Tenant has not dealt with any real estate
broker, sales person or finder other than REOLOGIE, LLC, an Illinois limited
liability company (the “Broker”), in connection with this Second Amendment, and
that no other such person initiated or participated in the negotiation of this
Second Amendment or is entitled to any fee or commission in connection herewith.
Tenant agrees to indemnify and hold Landlord, any mortgagee holding an interest
in the Premises, and their respective agents and employees harmless from any and
all liabilities, claims, demands, actions, damages, costs and expenses
(including attorneys’ fees) arising from either (a) a claim for a fee or
commission made by any broker other than the Broker, claiming to have acted by
or on behalf of Tenant in connection with this Second Amendment, or (b) a claim
or rights to a real estate broker lien with respect to any such broker, other
than the Broker, retained by Tenant.

9. No Personal Liability. This Second Amendment is executed by the undersigned
authorized agent of Landlord, not personally, but solely as authorized agent of
Landlord, and it is expressly understood and agreed by the parties hereto,
anything contained herein to the contrary notwithstanding, that each and all of
the covenants, undertakings, representations, and agreements herein made are
made and intended, not as personal covenants, undertakings, representations,
warranties, and agreements of the undersigned authorized agent, but as the
covenants, undertakings, representations and agreements of Landlord, and no
personal liability or personal responsibility is assumed by, nor shall at any
time be asserted or enforced against said authorized agent or any partner,
officer, director, shareholder, manager, member, trustee, beneficiary or agent
of Landlord, or under any covenant, undertaking, representation, warranty, or
agreement herein contained, either expressed or implied; all such personal
liability, if any, being and is expressly waived and released by the parties
hereto or holder hereof, and by all persons claiming by or through or under said
parties or holder hereof. In the event Landlord is in breach or default with
respect to Landlord’s obligations or otherwise under the Lease, Tenant shall
look solely to Landlord’s interest in the Premises for recovery of any judgments
from Landlord.

10. Miscellaneous.

(a) The entire agreement of the parties concerning the Premises is set forth in
the Lease, as amended herein. No prior agreement or understanding with respect
to the Lease and this Second Amendment shall be valid or of any force and
effect. The recitals to this Second Amendment are incorporated herein by
reference and constitute a part hereof.

(b) In the event of any conflict or inconsistency between the terms and
conditions of this Second Amendment and the terms and conditions of the Lease,
the terms and conditions of this Second Amendment shall in all instances govern
and control.

(c) Tenant and Landlord hereby represent, each to the other, they have the power
and authority to enter into this Second Amendment. This Second Amendment shall
be binding upon and inure to the benefit of Landlord and Tenant and their
respective successors and assigns.

 

4



--------------------------------------------------------------------------------

(d) To facilitate execution, this Second Amendment may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. A fully executed facsimile or
e-mail copy of this Second Amendment shall be effective as an original.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to be
effective as of the date first above written.

 

LANDLORD:

 

MLRP 1319 MARQUETTE LLC,

a Delaware limited liability company

By:

ML Realty Partners, LLC,

a Delaware limited liability company

Its:

Sole Member

By:

/s/ Michael Dolan

Name:

Michael Dolan

Title:

SVP

TENANT:

 

NANOPHASE TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ Jess Jankowski

Name:

JESS JANKOWSKI

Title:

PRESIDENT & CHIEF EXECUTIVE OFFICER

 

6



--------------------------------------------------------------------------------

EXHIBIT A

LANDLORD’S WORK

(SEE ATTACHED)

 

7



--------------------------------------------------------------------------------

 

LOGO [g842536g08n81.jpg]

 

8